DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 
Regarding claims 11-15, Applicant argues that de Villiers teaches planarizing the mandrel and spacer layers, and therefore there is no reason to combine with Tang to provide square corners which would be removed (Remarks, p. 8). However, de Villiers teaches that the planarization step is performed “to remove curved, pointed, or angled surfaces of sidewall spacers” ([0033]) and Tang teaches performing the etching step to prevent curved or eroded sidewall spacers ([0043]). Therefore both references are directed toward the same technical problem and would be understood to a person having ordinary skill in the art as appropriate to combine.
Claim Objections
	Claims 1 and 8 are objected to because of the following informalities:
Claim 1 - percentages should be indicated by either “%” or “percent”, but not both
Claim 1 - “selectively remove” should be “selectively removing”
Claim 8 – “is utilized” should be “which is utilized”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/821759 in view of Cheng (U.S. PGPub 2018/0076042) and/or Clark (U.S. PGPub 2019/0295906) and/or Tang (U.S. PGPub 2016/0293420). 
See previous Office action dated 9/01/21. Claim 16 of 16/821759 can replace references Cheng and Tang in the rejection of claim 1 and further teaches the newly added limitations. References Cheng, Tang, and Clark teach the limitations of the dependent claims as detailed in the previous rejection. 





Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (U.S. PGPub 2017/0092496) in view of Tang (U.S. PGPub 2016/0293420) and Cheng (U.S. PGPub 2018/0076042).
Regarding claim 11, deVilliers teaches a method for forming features on a substrate ([0002]), comprising: forming a first patterned mask layer on a material layer disposed on a substrate (Fig. 1, substrate 105, material layer 115, patterned mask layer 111, [0020]); forming a second patterned mask layer on the material layer wherein the second patterned mask layer is conformally deposited on sidewalls of the first patterned mask layer (Figs. 2-3, 122/112, [0021]); forming a third patterned mask layer on the material layer, wherein the third patterned mask layer is conformally deposited on sidewalls of the second patterned mask layer (Figs. 4-5, 123/113, [0022]); wherein the first patterned mask layer is fabricated from a material different from that of the second patterned mask layer and thee first patterned mask layer is fabricated from a same material as the third patterned mask layer ([0024]-[0025]); and selectively removing the first patterned mask layer to define a first group of openings (Fig. 14, Fig. 21, [0032]).
deVilliers does not explicitly teach wherein either the second patterned mask layer or the third patterned mask layer is fabricated from a material comprising Boron doped silicon and the second patterned mask layer or the third patterned mask layer has vertically straight sidewalls and square corners and top surface profile.

Tang teaches a method for forming features on a substrate comprising: forming a mandrel layer on a substrate (Fig. 4A, 408); conformally forming a first spacer layer which is a silicon material (Fig. 4B, 414, [0042]), selectively removing the first mandrel layer while keeping the first spacer layer (Figs. 4C-4E, [0049]), wherein the first spacer has vertically straight sidewalls and square corners and top surface profile after selectively removing the first mandrel layer ([0053]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Cheng with deVilliers such that the second patterned mask layer is fabricated from a material comprising boron doped silicon and has vertically straight sidewalls and square corners and top surface profile for the purpose of forming the patterned mask layer out of a material with etch selectivity to the other spacer, mandrel, and substrate materials (Cheng, [0061]) and improving the pattern transfer (Tang, [0008]).
	Regarding claim 12, deVilliers teaches wherein the second patterned mask layer reduces an opening width free of the mask material between the sides of the first patterned mask layer (Figs. 2-3). 
	Regarding claim 13, deVilliers teaches wherein the third patterned mask layer reduces an opening width free of the mask material between the sides of the first patterned mask layer (Figs. 4-5). 
	Regarding claim 14, deVilliers teaches etching selectively to remove the third patterned mask layers from the material layer ([0032], Fig. 21).
	Regarding claim 15, deVilliers teaches targeting the first patterned mask layers and the third patterned mask layers with an etching chemistry (Fig. 21, [0032], [0025]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812